Per Curiam: This is a writ of error prosecuted from a judgment confirming a special assessment, which judgment was entered by default against the property of the plaintiffs in error on July 22, 1896. It is assigned for error, that the ordinance, on which the judgment of confirmation is based, was invalid for the reason that it did not specify the nature, character, locality and description of the improvement, providing, as it did, that each curb-stone should be “firmly bedded upon flat stones.” The ordinance here involved is similar to the ordinance condemned in Kuester v. City of Chicago, 187 Ill. 21, and must be condemned for the reasons set forth in that case. The questions here involved are the same as the questions decided in Kuester v. City of Chicago, supra. The decision made there controls the present case. • Accordingly, the judgment of the county court is reversed, and the cause is remanded to that court for further proceedings in accordance with the views expressed herein and in said case of Kuester v. City of Chicago, supra. Reversed and remanded.